USDC IN/ND case 2:20-cr-00024-TLS-JEM document 20 filed 08/10/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 UNITED STATES OF AMERICA,

                        v.                               CAUSE NO.: 2:20-CR-24-TLS-JEM

 KYRAN HAWTHORNE



              ORDER ACCEPTING FINDINGS AND RECOMMENDATION

       This matter is before the Court on the Findings and Recommendation of the Magistrate

Judge Upon a Plea of Guilty [ECF No. 19], filed on July 7, 2020. The Defendant has waived

objection to the Findings and Recommendation.

       The Court finds that the change of plea conducted by video teleconference complies with

Section 15002(b)(2)(A) of the CARES Act. First, General Orders 2020-08 and 2020-20

authorized video conferencing for felony pleas under Federal Rule of Criminal Procedure 11,

finding that such hearings cannot be conducted in person without seriously jeopardizing public

health and safety as a result of the current COVID-19 pandemic.

       Second, the Court finds that the Defendant’s felony plea in this case cannot be delayed

without serious harm to the interests of justice due to the Defendant’s desire to admit his guilt,

plead guilty, and proceed to sentencing in a timely manner and the government and public

interest in timely processing criminal matters. The Defendant was arrested on April 1, 2020, and

he has been detained awaiting trial since that date. ECF Nos. 2, 5, 10. The plea agreement was

filed on June 3, 2020. ECF No. 13.

       Finally, the Defendant consented to video teleconferencing after consultation with

counsel. See CARES ACT § 15002(b)(4). On June 22, 2020, the Defendant filed a signed,

written consent to proceed by video teleconference [ECF No. 16], in which he provided his
USDC IN/ND case 2:20-cr-00024-TLS-JEM document 20 filed 08/10/20 page 2 of 2


consent for court proceedings to be conducted by video teleconference and indicated that his

consent was provided freely and voluntarily and that no threats or promises were made to compel

him to sign the form. Additionally, the Defendant orally consented to the video teleconference

hearing and waived his right to appear in person during the Change of Plea Hearing. See ECF

No. 18.

          The Court being duly advised, ADOPTS the Findings and Recommendation [ECF No.

19] in its entirety and ACCEPTS the recommended disposition. Subject to this Court’s

consideration of the Plea Agreement pursuant to Federal Rule of Criminal Procedure 11(c), if

applicable and necessary, the plea of guilty to the offense charged in Count 1 of the Indictment is

hereby ACCEPTED, and the Defendant is adjudged GUILTY of the offense.

          The Sentencing Scheduling Order scheduling sentencing-related deadlines and hearings

will be issued by separate order.

          SO ORDERED on August 10, 2020.

                                                s/ Theresa L. Springmann
                                                JUDGE THERESA L. SPRINGMANN
                                                UNITED STATES DISTRICT COURT




                                                 2
